
	
		III
		111th CONGRESS
		1st Session
		S. RES. 80
		IN THE SENATE OF THE UNITED STATES
		
			March 19, 2009
			Mrs. Feinstein (for
			 herself and Mr. Martinez) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week beginning March 15,
		  2009, as National Safe Place Week.
	
	
		Whereas the young people of the United States will bear
			 the bright torch of democracy in the future;
		Whereas young people need a safe haven from negative
			 influences, such as child abuse, substance abuse, and crime;
		Whereas young people need resources that are readily
			 available to assist them when they are faced with circumstances that compromise
			 their safety;
		Whereas the United States needs more community volunteers
			 to act as positive influences on the young people of the United States;
		Whereas the Safe Place program is committed to protecting
			 the young people of the United States, the most valuable asset of the Nation,
			 by offering short term safe places at neighborhood locations where trained
			 volunteers are available to counsel and advise young people seeking assistance
			 and guidance;
		Whereas the Safe Place program combines the efforts of the
			 private sector and nonprofit organizations to reach young people in the early
			 stages of crisis;
		Whereas the Safe Place program provides a direct way to
			 assist programs in meeting performance standards relating to outreach and
			 community relations, as set forth in the Runaway and Homeless Youth Act (42
			 U.S.C. 5701 et seq.);
		Whereas the Safe Place placard displayed at businesses
			 within communities stands as a beacon of safety and refuge to at-risk young
			 people;
		Whereas more than 1,400 communities in 37 States make the
			 Safe Place program available at nearly 16,000 locations;
		Whereas more than 200,000 young people have gone to Safe
			 Place locations to get help when faced with crisis situations and have received
			 counseling by phone as a result of Safe Place information the young people
			 received at school;
		Whereas, through the efforts of Safe Place coordinators
			 across the United States, each year more than 500,000 students learn in a
			 classroom presentation that the Safe Place program is a resource they can turn
			 to if they encounter abuse or neglect and 1,000,000 Safe Place information
			 cards are distributed; and
		Whereas increased awareness of the Safe Place program will
			 encourage more communities to establish Safe Place locations for the young
			 people of the United States: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 week beginning March 15, 2009, as National Safe Place Week;
			 and
			(2)calls upon the
			 people of the United States and interested groups to—
				(A)promote awareness
			 of, and volunteer for, the Safe Place program; and
				(B)observe the week
			 with appropriate ceremonies and activities.
				
